Case 5:19-cv-00163-EEF-MLH Document 61 Filed 08/06/20 Page 1 of 9 PageID #: 3166



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 AKEEM HENDERSON, ET AL.                         CIVIL ACTION NO. 19-163

 VERSUS                                          JUDGE ELIZABETH E. FOOTE

 WILLIS-KNIGHTON MEDICAL CENTER                  MAGISTRATE JUDGE HORNSBY


                                 Memorandum Ruling

        Before the Court is Defendant’s motion for summary judgment. Record Document

  42. Plaintiffs, Akeem Henderson and Jennifer Alexander, opposed the motion and

  Defendant replied. Record Documents 50 and 52. For the reasons stated herein,

  Defendant’s motion [Record Document 42] is DENIED.

                                       Background

        This case centers around the treatment four-year old asthmatic, A.H., received at

  Willis-Knighton South & Center for Women’s Health (“WKS”) on Saturday, February 10,

  2018. Prior to that day, A.H. had presented to the WKS emergency department over thirty

  times and was admitted to the hospital several times. Record Documents 50-2, 50-3, 50-

  4, and 50-6 at 1. The Thursday before A.H. presented to the WKS emergency department

  on February 10, 2018, she visited a Quick Care Clinic where she was diagnosed with an

  upper respiratory infection and strep throat. Record Document 42-4 at 2, 9.

        At approximately 2:00 a.m. on February 10, 2018, A.H. arrived at the WKS

  emergency department. Record Documents 50-2 at 11 and 50-6 at 1. According to A.H.’s

  medical records, her treatment proceeded as follows:



                                             1
Case 5:19-cv-00163-EEF-MLH Document 61 Filed 08/06/20 Page 2 of 9 PageID #: 3167



       2:04 a.m.   David Easterling, M.D. (“Dr. Easterling”) ordered that A.H. be given
                   a “DuoNeb 1 unit dose Inhalation.” Record Documents 42-4 at 1-2
                   and 50-2 at 13.

       2:11 a.m.   A nurse, Susan Rainer, RN (“Nurse Rainer”), completed a triage
                   assessment. Record Document 50-2 at 15-16. A.H. was sitting in a
                   tripod position, had labored breathing, was wheezing, and her home
                   breathing treatment had not helped. Id. at 15. A.H.’s pulse was 156
                   beats per minute, her respiration rate was thirty-six, and her pulse
                   oximetry level on room air was ninety-one percent. Id.

       2:32 a.m.   Nurse Rainer noted A.H.’s response to the DuoNeb treatment as
                   “[t]olerated well,” “[n]o adverse reaction,” and “[r]espiratory status
                   improved.” Record Document 50-2 at 16.

       2:33 a.m.   Dr. Easterling examined A.H. and determined that she no longer had
                   signs of respiratory distress, was breathing normally without the use
                   of accessory muscles, and had “wheezing, that is mild.” Record
                   Document 50-2 at 11-12.

       2:46 a.m.   A.H. was taken to Radiology for a chest x-ray. Record Document 50-
                   2 at 16.

       3:16 a.m.   Nurse Rainer administered an Albuterol inhalation to A.H. Record
                   Document 50-2 at 16.

       3:23 a.m.   Nurse Rainer recorded A.H.’s vitals. Her pulse was 145 beats per
                   minute, her respiration rate was thirty-four, and her pulse oximetry
                   level was ninety-nine percent. Record Document 50-2 at 15. The
                   chart does not state that this rate was measured on room air. Id.

       3:44 a.m.   A nurse administered Decadron-Dexamethasone Sodium Phosphate
                   to A.H. Record Document 50-2 at 16.

       3:50 a.m.   Dr. Easterling reviewed A.H.’s vital signs, nurse notes, lab results,
                   and radiologic study. Record Document 50-2 at 12. He spoke with
                   A.H.’s family regarding her condition, “any diagnostic results
                   supporting the discharge/admit diagnosis,” and the need for
                   outpatient follow up care. Id. Dr. Easterling noted that A.H.’s
                   condition had “returned to base line” and her symptoms resolved
                   after treatment. Id.

       3:52 a.m.   Dr. Easterling ordered that A.H. be discharged. Record Document
                   50-2 at 16.

                                          2
Case 5:19-cv-00163-EEF-MLH Document 61 Filed 08/06/20 Page 3 of 9 PageID #: 3168




        3:55 a.m.     Nurse Rainer recorded A.H.’s response to the Albuterol treatment as
                      “[t]olerated well,” “[n]o adverse reaction,” and “[r]espiratory status
                      improved.” Record Document 50-2 at 16.

        3:59 a.m.     A.H. was discharged from WKS. Record Document 50-2 at 16.

        4:00 a.m.     Nurse Rainer noted that A.H. tolerated the Decadron treatment well
                      with no adverse reaction. Record Document 50-2 at 16.

        According to A.H.’s mother, who was present with A.H. throughout her entire visit

  to WKS that morning, Dr. Easterling physically examined A.H. approximately thirty

  minutes after she arrived at WKS and did not see her again before discharge. Record

  Document 50-6 at 1. She further states that A.H. was still “wheezing and breathing more

  rapid than normal” when discharged. Id.

        After discharge, A.H. went to her grandmother’s house until approximately 7:00

  a.m. when her grandmother discovered her unresponsive and called emergency services.

  Record Document 50-6 at 2. A.H. was taken by ambulance to Willis-Knighton Bossier

  Health Center and later transferred to WKS where doctors treated her for respiratory and

  cardiac arrest and brain death. Record Documents 50-2 at 10, 50-6 at 2 and 50-7 at 5.

  A.H. died on February 16, 2018 when doctors discontinued life support.1 Record

  Documents 50-2 at 5 and 50-6 at 2.

        Plaintiffs, A.H.’s parents, brought suit alleging that Defendant’s treatment the

  morning of February 10, 2018 violated the Emergency Medical Treatment and Active



        1   In responding to Defendant’s motion to dismiss, Plaintiffs devote several pages
  of their statement of facts to discussing events that occurred after A.H. was taken to the
  hospital by ambulance on February 10, 2018. Record Document 50 at 10-15. Because the
  Court does not find these facts relevant to Plaintiffs’ claim, it does not address or
  reproduce these facts here.
                                              3
Case 5:19-cv-00163-EEF-MLH Document 61 Filed 08/06/20 Page 4 of 9 PageID #: 3169



  Labor Act (“EMTALA”). They contend that A.H. presented to WKS with an emergent

  medical condition, and that WKS failed to stabilize A.H. before discharging her.

                                      Law and Analysis

   I.    Summary Judgment Standard

         Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment

  if the movant shows that there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.” Summary judgment is appropriate

  when the pleadings, answers to interrogatories, admissions, depositions, and affidavits

  on file indicate that there is no genuine issue of material fact and that the moving party

  is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322

  (1986). When the burden at trial will rest on the non-moving party, the moving party

  need not produce evidence to negate the elements of the non-moving party’s case;

  rather, it need only point out the absence of supporting evidence. See id. at 322–23.

         If the movant satisfies its initial burden of showing that there is no genuine dispute

  of material fact, the nonmovant must demonstrate that there is, in fact, a genuine issue

  for trial by going “beyond the pleadings” and “designat[ing] specific facts” for support.

  Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Celotex, 477 U.S. at

  325). “This burden is not satisfied with some metaphysical doubt as to the material facts,”

  by conclusory or unsubstantiated allegations, or by a mere “scintilla of evidence.” Id.

  (internal quotation marks and citations omitted). However, “[t]he evidence of the non-

  movant is to be believed, and all justifiable inferences are to be drawn in his favor.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1985) (citing Adickes v. S. H. Kress


                                               4
Case 5:19-cv-00163-EEF-MLH Document 61 Filed 08/06/20 Page 5 of 9 PageID #: 3170



  & Co., 398 U.S. 144, 158–59 (1970)). While not weighing the evidence or evaluating the

  credibility of witnesses, courts should grant summary judgment where the critical

  evidence in support of the nonmovant is so “weak or tenuous” that it could not support

  a judgment in the nonmovant’s favor. Armstrong v. City of Dall., 997 F.2d 62, 67 (5th

  Cir. 1993).

         Additionally, Local Rule 56.1 requires the movant to file a statement of material

  facts as to which it “contends there is no genuine issue to be tried.” The opposing party

  must then set forth a “short and concise statement of the material facts as to which there

  exists a genuine issue to be tried.” W.D. La. R. 56.2. All material facts set forth in the

  movant’s statement “will be deemed admitted, for purposes of the motion, unless

  controverted as required by this rule.” Id.

   II.   EMTALA

         Congress enacted EMTALA to “prevent ‘patient dumping,’ which is the practice of

  refusing to treat patients who are unable to pay.” Battle ex rel. Battle v. Mem’l Hosp. at

  Gulfport, 228 F.3d 544, 557 (5th Cir. 2000) (quoting Marshall v. East Carroll Parish Hosp.,

  134 F.3d 319, 322 (5th Cir. 1998)). EMTALA is not the equivalent of a federal malpractice

  statute. Marshall, 134 F.3d at 322. As such, to comply with EMTALA a hospital must

  provide to all patients presenting for emergency medical care: 1) an appropriate medical

  screening, 2) stabilization of a known emergency medical condition, and 3) compliance

  with restrictions on the transfer or discharge of an individual with an unstabilized

  emergent medical condition. Battle, 228 F.3d at 557 (citing 42 U.S.C. § 1395dd(a)-(c)).




                                                5
Case 5:19-cv-00163-EEF-MLH Document 61 Filed 08/06/20 Page 6 of 9 PageID #: 3171



         In this case, Defendant maintains that it provided an appropriate medical

  screening and does not challenge Plaintiffs’ ability to demonstrate that A.H. initially

  presented to WKS with an emergent medical condition that it was required to stabilize.

  Record Document 42-2 at 5. Hence, at issue is whether A.H.’s emergent medical condition

  was stabilized prior to her discharge from the WKS emergency department on February

  10, 2018.

              a. Plaintiffs’ Stabilization Claim

         Defendant first contends that Plaintiffs’ failure to stabilize claim must fail because

  after Dr. Easterling recognized that A.H. had an emergent medical condition, he treated

  that condition and believed A.H. to be stable. Record Document 42-2 at 6. Defendant

  therefore argues that, at the time of her discharge, Dr. Easterling “did not have actual

  knowledge that [A.H.] was still suffering from an emergency medical condition.” Id.

  Defendant also argues that it had no duty under EMTALA to re-screen A.H. prior to her

  discharge because EMTALA requires only that a hospital provide an initial screening when

  a patient presents for treatment. Id. According to Plaintiffs, Defendant’s motion for

  summary judgment must be denied because it has failed to offer expert testimony to

  support its motion, which is a requirement for most EMTALA claims. Record Document

  50 at 16. Plaintiffs argue that Dr. Easterling acquired actual knowledge that A.H. had an

  emergent medical condition when arriving at WKS and subsequently failed to provide the

  treatment necessary to ensure that her condition would not materially deteriorate upon

  discharge. Id. at 21, 25.




                                                   6
Case 5:19-cv-00163-EEF-MLH Document 61 Filed 08/06/20 Page 7 of 9 PageID #: 3172



         EMTALA defines “to stabilize” as “to provide such medical treatment of the

  condition as may be necessary to assure, within reasonable medical probability, that no

  material deterioration of the condition is likely to result from or occur during the transfer

  of the individual from a facility[.]” 42 U.S.C. § 1395dd(e)(3)(A). Relatedly, an emergent

  medical condition is “stabilized” when “no material deterioration of the condition is likely,

  within reasonable medical probability, to result from or occur during the transfer of the

  individual from a facility[.]” 42 U.S.C. § 1395dd(e)(3)(B). EMTALA defines “transfer” to

  include discharging a patient. 42 U.S.C. § 1395dd(e)(4). “The Fifth Circuit has defined ‘to

  stabilize’ as ‘[t]reatment that medical experts agree would prevent the threatening and

  severe consequence of’ the patient's emergency medical condition while in transit.’”

  Battle, 228 F.3d at 559 (citing Burditt v. United States Dep't of Health & Human Servs.,

  934 F.2d 1362, 1369 (5th Cir. 1991)).

         As an initial matter, Defendant’s argument that “Dr. Easterling’s affidavit

  establishes that at the time of discharge, he did not have actual knowledge that the

  patient was still suffering from an emergency medical condition” is immaterial. Record

  Document 42-2 at 6. The parties agree that A.H. had an emergent medical condition

  when presenting to WKS and that Dr. Easterling had actual knowledge of that condition.

  Record Documents 42-2 at 5, 42-4 at 2, and 50 at 18. At that point, the relevant inquiry

  under EMTALA is no longer whether Dr. Easterling had actual knowledge that A.H.’s

  emergent medical condition persisted, but whether he acted to stabilize and in fact

  stabilized A.H. as defined by EMTALA prior to discharging her. See e.g., Battle, 228 F.3d

  559 (explaining that a plaintiff’s burden is first to prove that a hospital had actual


                                               7
Case 5:19-cv-00163-EEF-MLH Document 61 Filed 08/06/20 Page 8 of 9 PageID #: 3173



  knowledge of the patient’s emergency medical condition and, if proven, that the hospital

  failed to stabilize the condition prior to discharge). In other words, the relevant inquiry is

  whether Dr. Easterling “provide[d] such medical treatment of the condition as may be

  necessary to assure, within reasonable medical probability, that no material deterioration

  of the condition [was] likely to result from or occur” from discharging A.H.

         The Court thus turns to whether Defendant has carried its summary judgment

  burden regarding whether A.H. was stable when discharged from WKS. According to Dr.

  Easterling, after treating A.H. with Albuterol at 3:16 a.m. and Decadron at 3:44 a.m., her

  condition improved—she was not in respiratory distress, she returned to her base line,

  she was non-distressed, well-appearing, and non-toxic. Record Document 42-4 at 3.

  Based on this and his “personal examination and treatment,” Dr. Easterling determined

  that A.H. was stable and discharged her. Record Document 42-4 at 3. Similarly, Defendant

  presented evidence that Nurse Rainer believed A.H. to be stable when discharged. Record

  Document 52-1 at 2.

         Plaintiffs have presented evidence sufficient to create a genuine dispute of fact as

  to whether A.H. received the care necessary to stabilize her, however. For example,

  Plaintiffs’ expert witness Richard Sobel, M.D., M.P.H. (“Dr. Sobel”), explained that, based

  on his reading of the medical records, Dr. Easterling could not have known that A.H.’s

  condition was unlikely to deteriorate when he discharged her because he did not wait

  long enough after her final breathing treatment. According to Dr. Sobel, A.H.’s medical

  records show that the final pulse oximetry reading of ninety-nine percent was measured

  so closely to her final breathing treatment that the supplemental oxygen given during the


                                                8
Case 5:19-cv-00163-EEF-MLH Document 61 Filed 08/06/20 Page 9 of 9 PageID #: 3174



  treatment could have artificially increased A.H.’s pulse oximetry reading beyond what

  A.H. was able to maintain on her own, thus making this measurement an unreliable

  indicator of whether A.H. would be able to maintain this level without medical

  intervention. Record Document 50-15 at 8-9, 16-17. Dr. Sobel also opined that Dr.

  Easterling discharged A.H. without observing her for long enough to know whether the

  steroid he administered would be an effective treatment for A.H.’s inflammation. Id. at

  18. Plaintiffs have therefore created a genuine issue of material fact about whether the

  treatment WKS provided A.H. was sufficient to ensure, within a reasonable degree of

  medical probability, that A.H.’s condition would not materially deteriorate as a result of

  being discharged from the emergency department that morning.

                                        Conclusion

        For the reasons stated herein, Defendant’s motion for summary judgment [Record

  Document 42] is DENIED.

         THUS DONE AND SIGNED this 6th day of August, 2020.




                                          ELIZABETH E. FOOTE
                                          UNITED STATES DISTRICT JUDGE




                                              9
